DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed June 27, 2022 has been entered. Claims 1 and 8-22 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed March 29, 2022.
Response to Arguments
Applicant’s arguments, filed March 29, 2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Arimatsu in view of Kondou et al. (US 20140021820 A1, hereinafter “Kondou”). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arimatsu.
Regarding claim 21, Arimatsu teaches a rotor (Fig. 1, 10) for an electric machine, comprising a laminated core (Fig. 1, 12) which has magnet pockets (Fig. 1, space where magnets 16 are inserted) extending in an axial direction (Fig. 1, D), a plurality of first permanent magnet arrangements (Fig. 5, the arrays like the left most one that have 16b on top) and a plurality of second permanent magnet arrangements (Fig. 5, the arrays like the second to left most one that have 16a on top), each magnet arrangement comprising a plurality of magnet elements (Fig. 1, 16) arranged in the axial direction (Fig. 1, D), the magnet arrangements being arranged one in each magnet pocket (Fig. 1, notice one arrangement 16 per pocket).

    PNG
    media_image1.png
    718
    522
    media_image1.png
    Greyscale


wherein an axially outer magnet element (Fig. 5, magnet 16a) of each second magnet arrangement, arranged at an end face of the laminated core has a different axial length than an axially outer magnet element of each first magnet arrangement arranged at the end face of the laminated core (Fig. 5, 16a and 16b have different axial lengths), and wherein the axial lengths of remaining magnet elements of the second magnet arrangement are equal (Fig. 5, 16a is followed by two 16b’s with equal axial length).

    PNG
    media_image2.png
    324
    492
    media_image2.png
    Greyscale

Arimatsu does not teach wherein the axial lengths of the magnet elements of each first magnet arrangement are equal in this same embodiment. 
Arimatsu does teach another embodiment where the axial lengths of the magnet elements of each first magnet arrangement are equal (Fig, 7, leftmost array).

    PNG
    media_image3.png
    386
    522
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electric machine of Arimatsu as seen in Fig. 5, by substituting the first magnet array of the embodiment in Fig. 5 with the first magnet array of the embodiment of Fig. 7.
	This would have the advantage of creating an axial offset between the two magnet arrangements (“As illustrated, each magnet array 14 is arranged in relation to other magnet arrays 14 such that the boundary planes between the magnets 16 are offset relative to one another so as not to coincide in a direction orthogonal to the laminating direction D (rotational direction of the rotor 10). By arranging the boundary planes of the magnets 16 so as to be offset relative to one another, a magnetic action can be prevented from occurring in a locally concentrated manner. Thus, force exerted to the core 12 due to the magnetic action of the magnet arrays 14 can be distributed over the core 12, and a crack or a gap can be prevented from forming in the core 12 having a laminated structure”, [0033]). 
Claim(s) 1, 10, 14-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arimatsu in view of Kondou. 
Regarding claim 1, Arimatsu teaches a rotor (Fig. 1, 10) for an electric machine, comprising a laminated core (Fig. 1, 12) which has magnet pockets (Fig. 1, space where magnets 16 are inserted) extending in an axial direction (Fig. 1, D), a plurality of first permanent magnet arrangements (Fig. 1, the arrays like the right most one that have two segments) and a plurality of second permanent magnet arrangements (Fig. 1, the arrays like the second to right most one that have three magnet segments), each magnet arrangement comprising a plurality of magnet elements (Fig. 1, 16) arranged in the axial direction (Fig. 1, D), the magnet arrangements being arranged one in each magnet pocket (Fig. 1, notice one arrangement 16 per pocket),
	wherein magnet elements of second magnet arrangements extend in each case along an axial transition portion (Fig. 1, axial direction of magnet extension) in which opposite free ends of a pair of adjacent magnet elements of the first magnet arrangements are arranged (Fig. 1, first and second magnet portions can be seen to extend adjacent to each other).
	Arimatsu does not teach wherein a number of the magnet elements of the respective first magnet arrangement and a number of the magnet elements of the respective second magnet arrangement are different, and wherein axial lengths of the magnet elements of the respective first magnet arrangements are equal and the axial lengths of the magnet elements of the respective second magnet arrangements are equal.

    PNG
    media_image4.png
    717
    472
    media_image4.png
    Greyscale

	Kondou teaches a rotor (Fig. 15, 200) for an electric machine wherein a number of the magnet elements of the respective first magnet arrangement (Fig. 15, 211) and a number of the magnet elements of the respective second magnet arrangement (Fig. 15, the short magnets 220 near 250a) are different, and wherein axial lengths of the magnet elements of the respective first magnet arrangements are equal and the axial lengths of the magnet elements of the respective second magnet arrangements are equal.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the rotor of Armatsu by achieving the magnet offset by having the second magnet arrangement have more magnet elements than the first magnet arrangement, as taught by Kondou.
  	This would have the advantage of providing space for a gap in the second magnet arrangement to prevent demagnetization (“As described above, the gaps (241) are provided at the outermost peripheral side of the rotor (200) on which a strong opposing magnetic field can be applied, thereby providing measures against demagnetization of the permanent magnets (220) corresponding to the gaps (241)”, [0104]). 
Regarding claim 10, Arimatsu in view of Kondou teaches the rotor according to claim 1. Arimatsu further teaches wherein the magnet pockets (Fig. 1, space where magnets 16 insert into) form a plurality of magnet pocket arrangements (Fig. 2, 14), wherein each magnet pocket arrangement comprises a first magnet pocket (Fig. 2, left side of the 14 if facing the rotor from the outer circumferential edge) and a second magnet pocket (Fig. 2, right side of the 14 if facing the rotor from the outer circumferential edge) arranged in a radially outwardly open V-shape (Fig. 2, two legs of 14 form a V) with respect to each other on both sides of a separation plane (Fig. 2, plane formed by imaginary line through the space between the legs of 14) separating legs of the V-shape and extending in radial and axial directions.

    PNG
    media_image5.png
    530
    460
    media_image5.png
    Greyscale

Regarding claim 14, Arimatsu in view of Kondou teaches the rotor according to claim 10. Arimatsu further teaches wherein a first magnet arrangement (Fig. 1, arrays with two magnet elements) is arranged in the first magnet pocket (Fig. 1, left leg of 14 if looking into the rotor from the outer circumference) and a second magnet arrangement (Fig. 1, arrays with three magnet elements) is arranged in the second magnet pocket (Fig. 1, right leg of 14 if looking into the rotor from the outer circumference) or a second magnet arrangement is arranged in the first magnet pocket and a first magnet arrangement is arranged in the second magnet pocket.
Regarding claim 15, Arimatsu in view of Kondou teaches the rotor according to claim 1. Arimatsu further teaches wherein a joining means (resin) is arranged in a magnet pocket (Fig. 1, 14) and surrounds, at least in part, the magnet arrangement (Fig. 1, 16) arranged in the magnet pocket and/or extends between individual laminations of the laminated core, wherein the joining means joins adjacent individual laminations to each other and/or the magnet arrangement to the individual laminations in integrally bonded fashion and/or joins adjacent individual laminations to each other in integrally bonded fashion (“The magnet array 14 may be provided in a known manner such as by adhering magnets 16, which will be described below, in the slots, or by filling a gap between the magnets 16 and the slots with resin”, [0029], the resin attaches the magnets to the laminations slots, thereby adhering the magnets and laminations all together).
Regarding claim 16, Arimatsu in view of Kondou teaches a method for producing a rotor (Fig. 1, 10) according to claim 1, comprising the following steps: providing a laminated core (Fig. 1, 12) having a plurality of magnet pockets (Fig. 1, space where magnets 16 insert into) extending in the axial direction (Fig 1, D); arranging magnet elements (Fig. 1, 16b) within the magnet pockets in the axial direction in such a way that a plurality of permanent magnet arrangements (Fig. 1, 16) are formed and magnet elements of second magnet arrangements (Fig. 1, the arrays with three magnet segments such as second right most magnet array) extend in each case along an axial transition portion in which opposite free ends of a pair of adjacent magnet elements of the first magnet arrangements (Fig. 1, the arrays with two magnet segments such as the right most magnet array) are arranged.
Regarding claim 20, Arimatsu in view of Kondou teaches an electric machine (“electric motor”, [abstract]) for driving a vehicle, comprising a stator (“Although not illustrated in the drawings, a stator of the rotational electric motor is arranged on the outside of the rotor 10 in the radial direction, so as to enclose the rotor 10”, [0031]) and a rotor (Fig. 1, 10) comprising a laminated core (Fig. 1, 12) which has magnet pockets (Fig. 1, space where magnets insert) extending in an axial direction (Fig. 1, D), a plurality of first permanent magnet arrangements (Fig. 1, the arrays like the right most one that have two segments) and a plurality of second permanent magnet arrangements (Fig. 1, the arrays like the second to right most one that have three magnet segments), each magnet arrangement comprising a plurality of magnet elements arranged in the axial direction (Fig. 1, see segments of arrangements 16), the magnet arrangements being arranged one in each magnet pocket (Fig. 1, notice one arrangement 16 per pocket), wherein magnet elements of second magnet arrangements extend in each case along an axial transition portion in which opposite free ends of a pair of adjacent magnet elements of the first magnet arrangements are arranged (Fig. 1, see first and second arrangements extend oppositely in axial direction), or a rotor (Fig. 1, 10) obtained by a method according to claim 16, wherein the rotor is mounted rotatably with respect to the stator (“Although not illustrated in the drawings, a stator of the rotational electric motor is arranged on the outside of the rotor 10 in the radial direction, so as to enclose the rotor 10”, [0031]).
Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arimatsu in view of Kondou and Tang.
Regarding claim 11, Arimatsu in view of Kondou teaches the rotor according to claim 10. Arimatsu further teaches wherein a magnet pocket arrangement further comprises a third magnet pocket and a fourth magnet pocket (Fig. 1, let the pockets be—from right to left—the first, second, third, and fourth pockets) arranged in a radially outwardly open V-shape (Fig. 2, the pockets are arranged radially and the third and fourth pockets make up the legs of a V). 
Arimatsu does not teach wherein the third and fourth pockets are between both legs of the V-shape of the first magnet pocket and second magnet pocket, wherein the first magnet pocket and the third magnet pocket are arranged on one side of the separation plane and the second magnet pocket and the fourth magnet pocket are arranged on the other side of the separation plane.
Tang teaches a permanent magnet rotor with a third magnet pocket (Fig. 5B, 222 on the right side of the figure) and a fourth magnet pocket (Fig. 5B, 222 on the left side of the figure) arranged in a radially outwardly open V-shape between both legs of the V-shape of the first magnet pocket (Fig. 5B, 206 on the right side of the figure) and second magnet pocket (Fig. 5B, 206 on the left side of the figure), wherein the first magnet pocket and the third magnet pocket are arranged on one side (Fig. 5B, right side) of the separation plane and the second magnet pocket and the fourth magnet pocket are arranged on the other side of the separation plane (Fig. 5B, left side).

    PNG
    media_image6.png
    280
    410
    media_image6.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the pockets of Arimatsu in view of Kondou to be arranged as taught by Tang. 
	This would have the advantage of producing a strong magnetic field, due to the concentration of magnets, while minimizing torque ripple (Tang, [0021]-[0022]). 
Regarding claim 12, Arimatsu in view of Kondou and Tang teaches the rotor according to claim 11.
Arimatsu further teaches wherein a first magnet arrangement is arranged in the third magnet pocket and a second magnet arrangement is arranged in the fourth magnet pocket (Fig. 3, from right to left let it be the first pocket, second pocket, third pocket, fourth pocket, and then repeat, so that the third pocket has the first magnet arrangement and the fourth pocket has the second magnet arrangement) or a second magnet arrangement is arranged in the third magnet pocket and a first magnet arrangement is arranged in the fourth pocket (the labeling of the pockets can be switched to achieve this result). 

    PNG
    media_image7.png
    303
    474
    media_image7.png
    Greyscale

Regarding claim 13, Arimatsu in view of Kondou and Tang teaches the rotor according to claim 11.
Arimatsu further teaches wherein a first magnet arrangement is arranged in the first magnet pocket and the second magnet pocket and a second magnet arrangement is arranged in the third magnet pocket and the fourth magnet pocket (Fig. 8,  from right to left let it be the first pocket, second pocket, third pocket, fourth pocket, and then repeat, so that the first two pockets have the first arrangement and the next two pockets have the second arrangement) or a second magnet arrangement is arranged in the first magnet pocket and the second magnet pocket and a first magnet arrangement is arranged in the third magnet pocket and the fourth magnet pocket (the labeling of the pockets can be switched to achieve this result).

    PNG
    media_image8.png
    519
    622
    media_image8.png
    Greyscale


Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arimastsu in view of Kondou and Uchimura.
Regarding claim 17, Arimatsu in view of Kondou teaches the method according to claim 16.
Arimatsu does not teach wherein a spacer is arranged in a magnet pocket intended for receiving a second magnet arrangement and is supported at an end face of the laminated core to create an axial offset between the first and second magnet. 
Uchimura teaches a permanent magnet rotor wherein a spacer (Fig. 6, white outlined section of 63B) is arranged in a magnet pocket (Fig. 6, 63B) intended for receiving a second magnet arrangement (Fig. 6, 5M) and is supported at an end face (Fig. 6, 32 and 33) of the laminated core to create an axial offset between the first and second magnet (Fig. 6, 5M and 5U are axially offset).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the rotor of Arimatsu in view of Kondou so that the axial offset was achieved using a spacer between the magnet and rotor end plate as taught by Uchimura. 
This would have the advantage of more securely positioning the magnet arrangement by mechanically securing the spacer against the rotor end plate, thereby allowing the spacer to in turn better secure the magnet elements (Uchimura, [0045]).
Regarding claim 18, Arimatsu in view of Kondou and Uchimura teaches the method according to claim 17.
Arimatsu does not teach wherein a tool is used, to which the spacer is firmly connected, wherein the tool seals the magnet pockets at the end faces, or - the spacer is positioned on an end element of the rotor, through which end element no magnet pocket extends, wherein preferably an end-face end lamination of the laminated core or an end plate arranged at the end face on the laminated core is used as end element.
Uchimura teaches a permanent magnet rotor wherein the spacer (Fig. 6, white outlined section of 63B) is positioned on an end element (Fig. 6, 32 and 33) of the rotor, through which end element no magnet pocket extends (Fig. 6, 63B ends at 32 and 33), wherein preferably an end-face end lamination of the laminated core or an end plate arranged at the end face on the laminated core is used as end element (32 and 33 are the end laminations of the core (“Each of the first magnet insertion hole 61 and the second magnet insertion hole 62 penetrates from one end surface 32 to the other end surface 33 in the axial direction of the rotor core 3”, [0017]) (“The rotor core 3 is configured by laminating a plurality of thin plates annularly punched from an electromagnetic steel sheet base material (not shown) in the axial direction”, [0012])) (notice the claim uses the word “or” so the prior art does not need to anticipate or make obvious the tool limitation in order to anticipate or make obvious the claim). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the rotor of Arimatsu in view of Kondou so that the axial offset was achieved using a spacer between the magnet and rotor end plate as taught by Uchimura. 
This would have the advantage of more securely positioning the magnet arrangement by mechanically securing the spacer against the rotor end plate, thereby allowing the spacer to in turn better secure the magnet elements (Uchimura, [0045]).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arimatsu in view of Kondou and Zapf.
Regarding claim 19, Arimatsu in view of Kondou teaches the method according to claim 16. 
Arimatsu further teaches further comprising the following step: joining adjacent individual laminations to each other and/or a magnet arrangement to the individual laminations in integrally bonded fashion by introducing, preferably pouring, a joining means , preferably a resin, into a magnet pocket (“The magnet array 14 may be provided in a known manner such as by adhering magnets 16, which will be described below, in the slots, or by filling a gap between the magnets 16 and the slots with resin”, [0029], the resin attaches the magnets to the laminations slots, thereby adhering the magnets and laminations all together).
Arimatsu does not teach wherein the joining means is applied before arranging the magnet elements in the magnet pockets.
Zapf teaches a method of joining two rotor laminates wherein the joining means (“lacquer coating”) is applied before arranging the magnet elements in the magnet pockets (“Referring now to FIG. 4, there is illustrated one such magnet 1 in cross-section. Before being inserted into the openings 6 the magnets 1 are coated fully or partly with a lacquer coating 11”, [0055]) (“The lacquer layer (11) is produced from a lacquer composition based on an epoxy resin mixture”, [abstract]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the method of Arimatsu in view of Kondou to apply the resin before arranging the magnets in the pockets as taught by Zapf. 
This would have the advantage of leading to cleaner and simpler joining process (“An alternative known technique for locating magnets in such a substrate body is to equip the empty pockets of the substrate body with magnets before impregnating the pockets in place with resin. The trouble here is, however, that the impregnating resin needs to be cured hot, refluidizing the already solid but still uncured impregnating resin, causing it to run out of the substrate body in part, forming dribble that needs to be sanded off of the surface of the body”, [0008], Zapf)”. 
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arimatsu in view of Heim (US 20140009024 A1).
Regarding claim 22, Arimatsu teaches a rotor (Fig. 1, 10) for an electric machine, comprising a laminated core (Fig. 1, 12) which has magnet pockets (Fig. 1, space where magnets 16 are inserted) extending in an axial direction (Fig. 1, D), a plurality of first permanent magnet arrangements (Fig. 1, the arrays like the right most one that have two segments) and a plurality of second permanent magnet arrangements (Fig. 1, the arrays like the second to right most one that have three magnet segments), each magnet arrangement comprising a plurality of magnet elements (Fig. 1, 16) arranged in the axial direction (Fig. 1, D), the magnet arrangements being arranged one in each magnet pocket (Fig. 1, notice one arrangement 16 per pocket),
	wherein magnet elements of second magnet arrangements extend in each case along an axial transition portion (Fig. 1, axial direction of magnet extension) in which opposite free ends of a pair of adjacent magnet elements of the first magnet arrangements are arranged (Fig. 1, first and second magnet portions can be seen to extend adjacent to each other).
Arimatsu does not teach wherein the first magnet arrangement and the second magnet arrangement have a same number of magnet elements, and all magnet elements have a same axial length, and wherein each second magnet arrangement is offset by an axial distance smaller than the axial length relative to a first magnet arrangement.

    PNG
    media_image9.png
    412
    502
    media_image9.png
    Greyscale

	Heim teaches a rotor for an electric machine (Fig. 1, 1) wherein the first magnet arrangement and the second magnet arrangement have a same number of magnet elements, and all magnet elements have a same axial length, and wherein each second magnet arrangement is offset by an axial distance smaller than the axial length relative to a first magnet arrangement (see in Fig. 1, how the two magnet arrays 2 are offset by bump 7).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electric machine of Arimatsu to create the offset using the step taught by Heim. 	
	This would have the advantage of providing greater mechanical support for the magnets (“According to another advantageous feature of the present invention, immediately adjacent ones of the permanent magnet rows in a circumferential direction can be arranged in mutually offset relationship in the axial direction. By virtue of the offset arrangement in an axial direction of permanent magnet rows which are immediately adjacent in a circumferential direction, gaps in a circumferential direction and between permanent magnets are reduced to the smallest possible length, because such a gap corresponds to the width in a circumferential direction of a single permanent magnet row, plus the width of the axial gap if applicable. This arrangement of the permanent magnet rows is therefore a particularly effective means of avoiding gaps in a circumferential direction, which could damage the bandaging. The radial fixing of the permanent magnets is thereby further improved, allowing high rotational speeds of the rotor”, [0014]). 
Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arimatsu in view of Heim and Uchimura.
Regarding claim 8, Arimatsu in view of Heim teaches the rotor according to claim 22. 
Arimatsu does not teach which further comprises spacers, which are arranged in the magnet pockets in which a second magnet arrangement is arranged and define the axial distance.
	Uchimura further teaches which further comprises spacers (Fig. 6, white outlined section of 63B) (“Non-magnetic spacers (not shown) may be provided in the gap of the third magnet insertion hole 63B, that is, on the upper and lower sides of the third permanent magnet 5M. As a result, the
positioning accuracy of the third permanent magnet 5M is improved, and the effect of
reducing the cogging torque can be further improved”, [0045]) which are arranged in the magnet pockets (Fig. 6, 63B is the middle magnet pocket) in which a second magnet arrangement (Fig. 6, 5M) is arranged and define the axial distance (Fig. 6, upper spacer defines distance between 5M and 5U).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the rotor of Arimatsu in view of Heim so that the offset magnet element position was achieved using a spacer as taught by Uchimura. 
This would have the advantage of more securely positioning the magnet arrangements relative to each other (“Non-magnetic spacers (not shown) may be provided in the gap of the third magnet insertion hole 63B, that is, on the upper and lower sides of the third permanent magnet 5M. As a result, the positioning accuracy of the third permanent magnet 5M is improved, and the effect of reducing the cogging torque can be further improved”, [0045]). 
Regarding claim 9, Arimatsu in view of Heim and Uchimura teaches the rotor according to claim 8. 
Arimatsu does not teach wherein a spacer is arranged between the second magnet arrangement and an end-face end element of the rotor, preferably an end plate of the rotor or an end-face end lamination, through which the magnet pocket does not extend, of the laminated core.
Uchimura further teaches wherein a spacer (Figure 6, white outlined sections of 63B) is arranged between the second magnet arrangement (Fig. 6, 5M) and an end-face end element (Fig. 6, 32 and 33) of the rotor, preferably an end plate of the rotor or an end-face end lamination (“Each of the first magnet insertion hole 61 and the second magnet insertion hole 62 penetrates from one end surface 32 to the other end surface 33 in the axial direction of the rotor core 3”, [0017]), through which the magnet pocket does not extend, of the laminated core.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the rotor of Arimatsu in view of Heim and Uchimura so that the spacer was between the magnet and rotor end plate as taught by Uchimura. 
This would have the advantage of more securely positioning the magnet arrangement by mechanically securing the spacer against the rotor end plate, thereby allowing the spacer to in turn better secure the magnet elements. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S LEONE whose telephone number is (571)272-4039. The examiner can normally be reached M-F: 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S LEONE/Examiner, Art Unit 2834   

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834